Cole, J.
i. notice: p’at-I. The plaintiffs might have protected themselves perfectly, and secured a priority for their mortgage, by causing the plat of Dyersville, then in existence, to be duly recorded. Without such recorded plat, there was one link wanting in their chain of title, upon the record. The only means of supplying this defect in their record title, was to take possession of the property, *560or otherwise bring actual or constructive notice to the defendant, of the existence of the missing link. There is no finding of such fact, nor could the mortgage of certain lots in a town plat not upon record, be construed into a notice of a claim upon other lots, in a plat afterwards made and recorded; nor can the absence from record, of a town plat, till after the date and record of a mortgage of lots therein, in any j ust or legal sense, be held to put a party upon inquiry, so as to charge him with knowledge of facts within the possible range of such inquiry.
II. The description of the property mortgaged to plaintiffs, as contained in their mortgage, was, “Lots 39, 40, &c., and 96, in the village of Dyersville, together with all the improvements thereon, to wit: A store-room on lot 96, and dwelling house on other said lots, the same being the northeast quarter of section 31 of town 89, R. 2, west of 5th P. M.”
Now it is claimed by plaintiffs, that since there was a storehouse on lot 96, that this fact would put the defendant upon inquiry, when they were taking their mortgage upon a lot in the same town, having a storehouse thereon. There are two fair answers to this claim, one, that the defendants were taking a mortgage upon lot 420, and not upon any lot of like number included in plaintiffs’ mortgage, and the other, that there is no showing that the town of Dyersville has or had but one storehouse, or that it had not many storehouses.
3. — index, But it is further claimed that the mortgage to plaintiff embraced all of the northeast quarter of section 31, and, therefore, the defendants had notice, by the record,' of plaintiffs’ mortgage. It will be seen, however, that the' index of plaintiffs’ mortgage does not contain any reference to the quarter section, nor does it appear therefrom that the' lots were in that section. The defendants were not, then, charged with notice or put upon inquiry by the record, as *561to the plaintiffs’ title to the quarter section, for we have frequently held, that the property described or referred to in the index was the extent of the notice imparted by the record. Rev., §§ 2222, 2223; Scoles v. Wilsey et al., 11 Iowa, 261; Noyes Adm'r v. Horr et al., 13 Id., 570; Breed v. Conley, 14 Id., 269. See, also, Barney v. Little, 15 Id., 527, which is not in conflict with the other decisions cited.
Affirmed.